As of August 31, 2008 Fund Goals The Yacktman Fund seeks long-term capital appreciation and, to a lesser extent, current income. Principal Investment Strategies The Yacktman Fund mainly invests in common stocks of United States companies, some, but not all of which, pay dividends. The investment adviser employs a disciplined investment strategy. We buy growth companies of any size at what we believe to be low prices.We think this approach combines the best features of “growth” and “value” investing. The Yacktman Fund sells companies that no longer meet its investment criteria, or if better investment opportunities are available. Top 10 Holdings (8/31/2008) Fund Facts (8/31/2008) Coca-Cola Co. 11.0 Ticker Symbol YACKX PepsiCo Inc. 9.1 Inception Date 6-Jul-92 Microsoft Corp. 7.9 Expense Ratio (12 Months) 0.974% AmeriCredit Corp. 6.1 Total Net Assets $270 MM Lancaster Colony Corp. 4.9 Net Asset Value $12.38 Procter & Gamble Co. 4.9 # of Stock Holdings 31 Ebay Inc. 4.4 Minimum Investment $2,500 Clorox Co. 3.5 Turnover (2007) 23.9% Johnson & Johnson 3.4 Beta .82 Pfizer Inc. 3.2 Weighted Avg. Mkt. Cap $97.2 B Sector Analysis Portfolio Managers Donald Yacktman Mr.
